DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120194773 A1 (KIM; Hyuk-Jin et al.)

    PNG
    media_image1.png
    413
    632
    media_image1.png
    Greyscale

Per claim 1, Kim teaches a display panel, comprising: a first area [DA1] which comprises a plurality of first pixels [PE] and a plurality of first signal lines electrically connected with the first pixels [GL11]; a second area [DA2] which comprises a plurality of second pixels [PE] and a plurality of second signal lines electrically connected with the second pixels [GL12]; and a third area [DA3] which comprises a plurality of third pixels [PE] and a plurality of third signal lines electrically connected with the third pixels [GL13], wherein the first area, the second area, and the third area have different transmittances [this is an intended use/functional limitation, as liquid crystal pixels control greyscale or light transmittance, thus each display region is capable transmitting different level of light; see MPEP 2114 “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)]  
Per claim 5, Kim teaches the display panel as claimed in claim 1, wherein the transmittance of the third area is greater than the transmittance of the second area, and the transmittance of the second area is greater than the transmittance of the first area [this is an intended use/functional limitation, as liquid crystal pixels control greyscale or light transmittance, thus each display region is capable transmitting different level of light; see MPEP 2114 “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120194773 A1 (KIM; Hyuk-Jin et al.) in view of US 20190221185 A1 (Grossman; Mark Stefan et al.)

    PNG
    media_image2.png
    320
    598
    media_image2.png
    Greyscale

Per claim 2, Kim teaches the display panel as claimed in claim 1.  Kim does not teach wherein the different transmittances among the first area, the second area, and the third area are formed by means of a difference in density of the first pixels, the second pixels, and the third pixels.  However, Grossman teaches at least three regions having different pixel densities for different display features.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Grossman with Kim. 

Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 3, Kim teaches the display panel as claimed in claim 2.  The prior art in combination with the limitations of claim 1 does not teach the second pixels are in a pentile arrangement, and the first pixels are in a non-pentile arrangement.  
Per claim 4, Kim teaches the display panel as claimed in claim 1.  The prior art in combination with the limitations claim 1 does not teach wherein the different transmittances among the first area, the second area, and the third area are formed by using a transparent material for a portion of the first signal lines, the second signal lines, and the third signal lines.  
Per claim 6, Kim teaches an electronic device, comprising: the display panel as claimed in claim 5.  The prior art in combination with the limitations claim 5 does not teach a first optical sensing module disposed corresponding to the second area; and a second optical sensing module disposed corresponding to the third area.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871